Title: From Benjamin Franklin to Margaret Stevenson and Mary Hewson, 19 April 1782
From: Franklin, Benjamin
To: Stevenson, Margaret,Hewson, Mary (Polly) Stevenson


Paris, April 19. 1782
I wrote to you, my dear dear Friends, very lately, and directed my Letter to Cheem in Surrey. Mr Whitefoord tells me that you are removed to Kensington Square, and I fear that my Letter may therefore not find you. I sent it under Cover to Mr William Hodgson, Mercht in Coleman street, which I mention that in case it has not come to hand, you may there enquire for it; tho’ it continues [contains] little worth the Trouble, as it only expresses what you always knew, that I love you both, very much and very sincerely. Mr Whitefoord will inform you how I live, & that I am very well, as happy as the Situation of public Affairs will permit, only capable of being made more so if you were here with me; being ever your truly affectionate Friend
B Franklin
Mrs Stevenson & Mrs Hewson
 
Endorsed: Paris Apr 19—82 37
